PER CURIAM.
Plaintiff sued Marshalls of Sunset Hills and Melville Corporation (Retailer), Shore-break, Inc. (Manufacturer), and R & S Trading Company, Inc. (Wholesaler).
After making the purchase, plaintiff discovered that B.U.M. labels had been sewn over “I.O.U.” labels, another brand of sweatshirt. Plaintiff alleges I.O.U. sweatshirts are worth $5.00 less than B.U.M., so he sustained $15.00 actual damages. His suit alleged fraud, seeking actual and punitive damages.
The trial court sustained Manufacturer’s and Wholesaler’s motions to dismiss for lack of personal jurisdiction. Thereafter, it granted Retailer’s motion for summary judgment. Plaintiff appealed.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*285The judgment is affirmed in accordance with Rule 84.16(b).